         Case 1:19-cv-06264-LGS Document 76-2 Filed 12/22/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
DINO ANTOLINI,                                                                   : Case No.: 1:19-cv-06264 (LGS)
                                                                                 :
                                         Plaintiff,                              :
                                                                                 : DECLARATION OF ZACHARY
          - against -                                                            :     R. LANDAU, ESQ., IN
                                                                                 :    SUPPORT OF LANDAU
KENNETH ROSENBLUM, BERNICE                                                       :
                                                                                      GROUP’S MOTION TO
ROSENBLUM, VILLAGE REALTY LLC,                                                   :
                                                                                    WITHDRAW AS COUNSEL
JORGE GUZMAN and LAMANO WEST                                                     :
VILLAGE LLC,                                                                     :
                                                                                 :
                                         Defendants.                             :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

        ZACHARY R. LANDAU, pursuant to 28 USC § 1746, hereby declares under penalty of
perjury, as follows:

        1.       I am a duly admitted attorney-at-law of the State of New York, and admitted pro

hac vice to practice before the United States District Court for the Southern District of New York,

and a senior associate of The Landau Group, PC law firm, counsel for Defendants Jorge Guzman

and Lamano West Village, LLC, in the above-captioned action.

        2.       I submit this Declaration in support of The Landau Group’s motion to withdraw as

counsel and to extend the scheduling order as more fully outlined in the notice of motion and

memorandum of law that this Declaration accompanies.

        3.       Prior to making this motion, I advised Mr. Guzman that The Landau Group

would be forced to make a motion to withdraw on the grounds set forth herein. Mr.

Guzman consented to The Landau Group’s withdrawal as counsel on his personal behalf

and on behalf of Lamano West Village, LLC, respectively.

        4.       During the course of The Landau Group’s representation in this litigation,

the firm has performed a substantial amount of work in connection with pleading and


                                                                                                              1
        Case 1:19-cv-06264-LGS Document 76-2 Filed 12/22/20 Page 2 of 3




motion practice phases of this action and had moved with co-counsel to dismiss this action

or compel certain disclosures and affidavits from Plaintiff and his counsel.

       5.      Despite the substantial amount of work undertaken on their behalf,

Defendants have failed to satisfy their contractual obligations to pay the firm’s legal fees

and expenses on a timely basis and have indicated that payments for ongoing services are

unavailable.

       6.      Defendants have left substantial sums unpaid and outstanding for legal

services rendered in the above captioned action.

       7.      As Defendants have failed to pay their past legal fees, and stated uncertainty

relative to future billings, The Landau Group went to substantial efforts and lengths to

communicate with the Defendants for payment of the outstanding amounts, including

communications by telephone, and through emails, in an attempt to resolve the outstanding

legal fees with Defendants and in light their financial condition.

       8.      As a result of Defendants refusal to pay The Landau Group its legal fees in

connection with the above captioned matter, The Landau Group is no longer able to

continue to render services wherein the financial dynamic of the Defendants remains

uncertain.

       9.      Indeed, as a result of Defendants failure to pay for legal services and

expenses incurred on its behalf, The Landau Group would be unable to render ongoing

services, pay vendors and expert witnesses in this litigation. Accordingly, Defendants

actions have seriously impaired the firm’s ability to represent them.




                                                                                           2
       Case 1:19-cv-06264-LGS Document 76-2 Filed 12/22/20 Page 3 of 3




      10.    The Landau Group, and attorneys of record Zachary R. Landau and Kevin

A. Landau, respectfully request that this Honorable Court grant the motion to withdraw as

counsel of record for Defendants Guzman and Lamano West Village and continue the

scheduled dates in the case for a period of forty-five (45) days, or whatever your honor

otherwise determined to be fair and reasonable for the Defendants to seek new counsel.



Dated: New York, New York
       December 22, 2020

                                         Yours, etc.,

                                         THE LANDAU GROUP, PC

                                         By:_/s/Zachary R. Landau____________
                                                ZACHARY R. LANDAU
                                                Counsel for Defendants Jorge Guzman
                                                and Lamano West Village LLC,




                                                                                         3
